NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANETTE M. MOORE; ALANNA                        No.    16-16124
HARRISON; ALISA VALDEZ; LATRESA
MYERS, individually and on behalf of all        D.C. No.
others similarly situated,                      5:12-cv-03577-EJD

                Plaintiffs-Appellees,
                                                MEMORANDUM*
LINDSEY LOOMIS,

                Objector-Appellant,

 v.

PETSMART, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                     Argued and Submitted December 7, 2017
                            San Francisco, California

Before: GRABER and N.R. SMITH, Circuit Judges, and SIMON,** District Judge.

      Lindsey Loomis (“Loomis”) challenges the district court’s approval of a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
class action settlement and the court’s award of attorney’s fees. The district court

struck Loomis’s objections on the ground that her filing, made on the last day to

file objections, was unsigned and this omission was not promptly corrected after

being called to the attention of Loomis and her counsel. Fed. R. Civ. P. 11(a). The

district court also rejected Loomis’s objections on the merits. We affirm.

      Current and former employees of PetSmart, Inc. (“PetSmart”) filed a

putative class action alleging various labor-law violations. After mediation, the

parties reached an initial class settlement. On February 10, 2015, Plaintiffs moved

for final approval of the proposed settlement agreement and for attorney’s fees and

costs. The court set February 11, 2015, as the final date for any class member to

file objections to either the proposed settlement or the requested award of

attorney’s fees.

      Loomis worked as both a pet stylist and in other non-exempt positions

between October 2008 and May 2014, making her a member of both settlement

classes. On February 11, 2015, the deadline for objections, Loomis filed unsigned

objections to both the proposed settlement and the requested fee award. In her

objections, Loomis, acting pro per, stated: “Please note that I have retained counsel

who will be appearing on my behalf and request that I not be personally contacted

by any counsel in this matter.”

      At a March 12, 2015 fairness hearing, attorney Burke Huber appeared on


                                          2
behalf of Loomis. Huber presented a black-and-white photocopy of Loomis’s

objection, which had a signature in blue ink and contained a blue “original” stamp.

After a discussion with Huber and class counsel, the district court concluded that

there was insufficient proof that Loomis’s objection was timely filed. The district

court then struck Loomis’s objection as untimely. The court, however, also

considered the merits of Loomis’s objections and found them to be unpersuasive.

The district court granted Plaintiffs’ motion for final approval of the proposed class

settlement agreement and granted in part and denied in part Plaintiffs’ motions for

attorney’s fees and costs. Loomis’s timely appeal followed.

      When a district court strikes an objection and the inquiry is essentially

factual, we review for abuse of discretion. United States v. Mateo-Mendez, 215
F.3d 1039, 1042 (9th Cir. 2000). We review a district court’s approval of a class

action settlement for “clear abuse of discretion.” In re Bluetooth Headset Prods.

Liab. Litig., 654 F.3d 935, 940 (9th Cir. 2011). We review the court’s award of

attorney’s fees and costs to class counsel, as well as its method of calculation, for

abuse of discretion. In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 942

(9th Cir. 2015). Accordingly, “we must affirm unless the district court applied the

wrong legal standard or its findings of fact were illogical, implausible, or without

support in the record.” Radcliffe v. Experian Info. Sols. Inc., 715 F.3d 1157, 1162-

63 (9th Cir. 2013) (internal quotation marks omitted).


                                           3
      Rule 11(a) of the Federal Rules of Civil Procedure provides: “Every

pleading, written motion, and other paper must be signed by at least one attorney

of record in the attorney’s name—or by a party personally if the party is

unrepresented.” Fed. R. Civ. P. 11(a). Rule 11 also provides that a “court must

strike an unsigned paper unless the omission is promptly corrected after being

called to the attorney’s or party’s attention.” Id. (emphasis added). Loomis

suggests that it is unclear whether objections must be signed. As a document filed

with the court, however, the objection is an “other paper” under Rule 11 and, thus,

must be signed. The documents that Huber provided to the district court did not

reflect the date on which they had been signed. The court noted that Huber

provided a black-and-white photocopy of a document dated February 11, 2014.

Below this date was a signature in blue ink. As the court stated, if the original

document was filed on February 11 and had been signed at that time, then the

signature would also appear in black on the black and white photocopy. Huber

could not answer the court’s question of when his client had signed the document.

The court then explained that the information presented left open the factual

question of when the document had been signed. Because February 11 was the last

date to file objections to the class settlement and because Loomis neither signed

the objection on February 11 nor corrected it promptly, the district court struck

Loomis’s objection as untimely.


                                          4
      On this record, it was not an abuse of discretion for the district court to

conclude that there was insufficient evidence to find that Loomis had not timely

filed a signed objection. Accordingly, the district court did not err in striking

Loomis’s objection. Nevertheless, because the district court considered the merits

of Loomis’s objections, so will we.

      Loomis argues that the Pet Stylist Class and the Non-Exempt Employee

Class were competing for payments from the same pot of money and that this fact

constitutes an inherent conflict of interest between these two classes, such that they

may not be represented by the same counsel. PetSmart and class counsel respond

that the interests of the two classes are aligned. Each class asserted claims for

unpaid wages, failure to provide adequate meal and rest periods, failure to provide

adequate wage statements, and waiting-time penalties.

      Unlike Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997), this case

does not involve an attempt to settle both pending claims and future claims.

Although the claims of one class purportedly are more valuable than the claims of

another class, a difference in value of claims does not necessarily mean that there

is a structural, or fundamental, conflict of interest requiring separate counsel. To

find that a conflict within a class is fundamental, and thus requires separate

counsel, there must be some actual, apparent conflict beyond the mere unequal

allocation of settlement funds. When class members disagree over the type or form


                                           5
of relief sought, or where class members have claims that are vastly different from

one another, as in Amchem, there may be a fundamental conflict. See In re Mego

Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000) (“[A] conflict between

class members regarding the most favorable measure of damages can create a

potential conflict of interest between members of the class.”).

      On the other hand, when class members essentially seek the same thing from

the defendant and differ only with respect to the amount or value of their claims,

absent vast differences or some other evidence of unfairness, there is no

fundamental conflict sufficient to defeat adequacy. See id. at 463 (noting that

keeping class members together was proper because each group was “allegedly

damaged by the fraud” complained of and “the necessity for disposing of all

potential claims justifies the inclusion of” both classes). That is the case here. The

district court did not abuse its discretion in approving the class action settlement

and awarding attorney’s fees.1

      AFFIRMED.




1
  Loomis’s objection to the award of attorney’s fees rests solely on the asserted
conflict of interest of class counsel. In the absence of such a conflict, the challenge
to the award of fees necessarily fails.

                                           6